Citation Nr: 0326320	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for headaches.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to a compensable evaluation for hemorrhoids.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a June 2002 decision, the Board found that new and 
material evidence had not been received to reopen a claim of 
service connection for headaches.  In that decision, the 
Board also reopened a claim of service connection for a 
stomach disorder.  

In addition, the Board determined that additional development 
was necessary and issued a development memorandum with 
respect to the issues of service connection for a stomach 
disorder and entitlement to higher evaluations for service-
connected hemorrhoids and left ankle disability.  

The veteran appealed the Board's June 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2003 Order, the Court granted the Secretary's 
motion for remand.  That portion of the Board's decision that 
had declined to reopen the claim of service connection for 
headaches was vacated and the case was remanded for 
compliance with the Court's order.



REMAND

In its December 2002 Order, the Court remanded the case for 
compliance with the notice provisions of Veterans Claims 
Assistance Act of 2000 (VCAA), signed into law on November 9, 
2000, and since codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C.A. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the Court provided guidance regarding notice 
requirements under the VCAA.  Notice provided to the veteran 
by the Board in a letter dated in May 2003 does not appear to 
be adequate under the Quartuccio guidelines, and proper 
notification will need to be sent.  

Accordingly, in the interest of rendering an equitable 
determination in this case, the Board has no recourse but to 
REMAND the case to the RO for the following:

1.  The RO should ensure that any further 
notification or development action 
required by the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time to 
respond.  

2.  Thereafter, the RO should obtain the 
names and addresses of all medical care 
providers who treated the veteran for any 
of his claimed disorders since his 
separation from service in 1973.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should schedule a VA 
examination to determine the nature and 
etiology of any current stomach disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should be asked to render an opinion as 
to whether it is at least as likely as 
not that any current stomach disorder is 
related to the veteran's period of 
service.

4.  The RO should schedule a VA 
examination to current severity of the 
veteran's hemorrhoids.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should describe the degree of 
disability associated with the 
hemorrhoids.  The examiner should report 
all findings associated with the service-
connected hemorrhoids.

5.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
left ankle disability.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should report 
detailed clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected left ankle disability in terms 
of the Rating Schedule.  The examiner in 
this regard should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected disability.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the left ankle exhibit weakened movement, 
excess fatigability, or incoordination.  
A complete rationale for any opinion 
expressed must be provided.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



